Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/5/19 and 9/17/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5, 8 is objected to because of the following informalities:  
The second limitation recites “…generate a second score for the first edit event based on at least a second content characteristic of the second modification” and should be modified to “the second edit event”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avery et al., United States Patent Publication 2014/0379657 (hereinafter “Avery”).
Claim 1:
	Avery discloses:
A system for managing edits to localized versions of electronic content, the system comprising:
a processor (see paragraph [0016]). Avery teaches a processor; and
machine-readable media including instructions which, when executed by the processor, cause the processor to (see paragraph [0016]). Avery teaches a processor, memory and machine-readable media to cause the processor to perform functions:
determine that a first edit event has occurred during access of a first localized version of a first base electronic content, the first edit event including a first modification of a first portion of the first localized version by a first user (see paragraphs [0015] and [0020]). Avery teaches determine a first edit event occurred during access of a first version including a first modification of a first portion;
generate a first score for the first edit event based on at least a first content characteristic of the first modification (see paragraphs [0024] and [0025]). Avery teaches generating a first score for the edit applied to the section based on the type of changes applied;
determine that the first modification has a high likelihood of being substantive based on at least the first score (see paragraph [0038]). Avery teaches determining that the first modification has a likelihood of being substantive by using the score and the weights of the changes; and
initiate, in response to the determination that the first modification has a high likelihood of being substantive, an automated propagation of the first modification to at least the first base electronic content (see paragraph [0038]). Avery teaches initiate an automated propagation of the modification to the document based on the determining likelihood of being substantive.

Claim 2:
	Avery discloses:
wherein the first content characteristic describes a number of words added, changed, or deleted during the first edit event (see paragraph [0048]). Avery teaches change scores are based on the number of words changed.

Claim 3:
	Avery discloses:
wherein the first score is also based on a first user characteristic that describes a previous modification history by the first user (see paragraph [0015] and [0039]). Avery teaches when significant changes are happening in the history, the 

Claim 4:
	Avery discloses:
wherein the first score is also based on a first user characteristic that describes a previous professional experience by the first user related to a topic presented in the first base electronic content (see paragraph [0028). Avery teaches an engineer making changes has more importance than a clerk and that affects the edit scores.

Claim 5:
	Avery discloses:
wherein the instructions further cause the processor to:
determine that a second edit event has occurred during access of the first localized version, the second edit event including a second modification of a second portion of the first localized version by the first user (see paragraphs [0015] and [0020]). Avery teaches determine a first edit event occurred during access of a first version including a first modification of a first portion;
generate a second score for the second edit event based on at least a second content characteristic of the second modification (see paragraphs [0024] and [0025]). Avery teaches generating a second score for the edit applied to the section based on the type of changes applied;
determine that the second modification has a low likelihood of being substantive based on at least the second score (see paragraph [0038] and [0039]). Avery teaches determining that the second modification has a low likelihood of being substantive based on the score;
cause, in response to the determination that the second modification has a low likelihood of being substantive, a first user interface element including a first option for tagging the second modification as substantive to be presented to the first user (see paragraph [0038] and [0039]). Avery teaches allowing the modification to be flagged for review by an document manager based on the determined substantiveness; and
cause, in response to receiving a first user input from the first user indicating a selection of the first option, a first user message to be transmitted to a document manager for the first base electronic content (see paragraphs [0038] and [0039]). Avery teaches receiving the user defined trigger, a message is created for the document manager to approve the message.

Claim 6:
	Avery discloses:
wherein the first user message includes a second option for tagging the second modification as substantive, and the instructions further cause the processor to:
receive a second user input from the document manager indicating a selection of the second option; and initiate, in response to receiving the second user input, an automated propagation of the second modification to at least the first base electronic content (see paragraphs [0013], [0038], [0039]). Avery teaches receiving a second user input from the document manager to approve the document changes. 
Claim 8:
	Avery discloses:
determine that a second edit event has occurred during access of the first localized version, the second edit event including a second modification of a second portion of the first localized version by the first user (see paragraph [0038]). Avery teaches receiving multiple edits on a first version;
generate a second score for the first edit event based on at least a second content characteristic of the second modification (see paragraphs [0024] and [0025]). Avery teaches generating a second score for the edit applied to the section based on the type of changes applied;
determine that the second modification has an intermediate likelihood of being substantive based on at least the second score (see paragraph [0038] and [0039]). Avery teaches determining that the modification is very substantive based on a second score;
cause, in response to the determination that the second modification has an intermediate likelihood of being substantive, a first user message to be transmitted to a document manager for the first base electronic content, the first user message including a first option for tagging the second modification as substantive (see paragraph [0038]). Avery teaches the modification causing a trigger to send a message to the document manager that a review is needed;
receive a first user input from the document manager indicating a selection of the first option (see paragraphs [0038] and [0039]). Avery teaches receiving the user defined trigger, a message is created for the document manager to approve the message; and
initiate, in response to receiving the first user input, an automated propagation of the second modification to at least the first base electronic content (see paragraphs [0013], [0038], [0039]). Avery teaches receiving a second user input from the document manager to approve the document changes.

Claim 9:
	Avery discloses:
determine that a second edit event has occurred during access of a second localized version of a second base electronic content, the second edit event including a second modification of a second portion of the second localized version by a second user (see paragraph [0038]). Avery teaches receiving edits on a subsequent version;
generate a second score for the second edit event based on at least the first content characteristic of the second modification (see paragraphs [0024] and [0025]). Avery teaches generating a second score for the edit applied to the section based on the type of changes applied;
determine that the second modification has a high likelihood of being substantive based on at least the second score (see paragraph [0038] and [0039]). Avery ;
cause, in response to the determination that the second modification has a high likelihood of being substantive, a first user message to be transmitted to a document manager for the second base electronic content, the first user message including a notification of the occurrence of the second edit event (see paragraph [0038]). Avery teaches the modification causing a trigger to send a message to the document manager that a review is needed;

Claim 10:
	Avery discloses:
wherein the automated propagation includes a translation of the first modification to a base language in which the base electronic content is presented and incorporating the translation of the first modification into the base electronic content (see paragraph [0038]). Avery teaches approving and applying the modification to the document. 

Claims 11-16, 18, 19:
	Although claims 11-16, 18 and 19 are method claims, they are interpreted and rejected by the system of claims 1-6, 8, 9, respectively.

Claim 20:
	Claim 20 is interpreted and rejected by the system of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Avery, in view of Goyal et al., United States Patent Publication 2018/0285369 (hereinafter “Goyal”).
Claim 7:
	Avery fails to expressly disclose determining the edits include changes to punctuation. 

Goyal discloses:
wherein the second content characteristic describes an extent to which the second modification included changes associated with punctuation of the second portion (see paragraph [0135]). Goyal teaches identifying punctuation changes to the document. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avery to include identifying changes to punctuation for the purpose of being user friendly and identifying all changes to the document, as taught by Goyal. 

Claim 17:
	Although claim 17 is a method claims, it is interpreted and rejected by the system of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        7/31/21